



W
    A R N I N G

The President of the panel hearing this appeal directs that
    the following should be attached to the file:


An order restricting publication in this
    proceeding under ss. 539(1), (2), (3) or (4) of the
Criminal Code
shall continue.  These sections of the
Criminal Code
provide:

539(1)
Prior to the commencement of the taking of evidence at a
    preliminary inquiry, the justice holding the inquiry

(a)

may,
    if application therefor is made by the prosecutor, and

(b)

shall, if application
    therefor is made by any of the accused, make an order directing that the
    evidence taken at the inquiry shall not be published in any document or
    broadcast or transmitted in any way before such time as, in respect of each of
    the accused,

(c)

he
    or she is discharged; or

(d)

if
    he or she is ordered to stand trial, the trial is ended.

(2)

Where
    an accused is not represented by counsel at a preliminary inquiry, the justice
    holding the inquiry shall, prior to the commencement of the taking of evidence
    at the inquiry, inform the accused of his right to make application under
    subsection (1).

(3)

Everyone
    who fails to comply with an order made pursuant to subsection (1) is guilty of
    an offence punishable on summary conviction.

(4)

[
Repealed
,
    2005, c. 32, s. 18(2).] R.S., c. C-34, s. 467; R.S.C., 1985, c. 27 (1st Supp.),
    s. 97; 2005, c. 32, s. 18.





CITATION: R. v. Floria, 2011
      ONCA 167



DATE: 20110301



DOCKET: C52757



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Doherty and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Ioan-Florin Floria



Appellant



Ioan-Florin Floria, appearing in person



James V. Palangio and Chris Dwornikiewicz, for the respondent



Heard:  March 1, 2011



On appeal from the decision of Justice Nordheimer of the Superior
          Court of Justice dated September 22, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appeal is dismissed for the reasons given by Nordheimer J.  For
    clarity, we add that the preliminary hearing judge was required to limit the
    evidence at the preliminary hearing so as to protect the information covered by
    the order of Croll J.  The manner in which the preliminary hearing judge
    performed that duty was within her jurisdiction and within her discretion.


